Citation Nr: 1618877	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to June 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The rating decision granted service connection for PTSD and assigned a 30 percent evaluation.  The Board remanded this claim for additional development in December 2014 and September 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2016 brief, the Veteran's representative asserts that the Veteran's service-connected PTSD has "severely worsened' since his most recent VA examination of March 2015.  

In this regard, an October 2015 VA treatment report shows that the Veteran's prescription for sertraline was doubled to 100mg a day.  A private February 2016 neuropsychological evaluation report relates that the current evaluation showed that the Veteran's chronic PTSD met the criteria for a 70 percent evaluation under VA's General Rating for Mental Disorders (General Rating).  By contrast, the March 2015 VA examination found that the Veteran's service-connected PTSD resulted in occupation and social impairment warranting only a 10 percent evaluation under the General Rating.  The March 2015 VA examination report also identifies fewer current PTSD symptoms than the October 2015 VA treatment report and February 2016 private evaluation report.  

Therefore, due to the Veteran's assertion of worsening and the medical evidence supporting his assertion, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The most recent VA adjudication of this claim was a December 2015 supplemental statement of the case (SSOC).  The most recent VA treatment report of record at that time was dated October 6, 2015.  The Veteran subsequently submitted a January 14, 2016, mental health physician note from the Phoenix VA Medical Center (VAMC).  

Thus, it appears that there may exist relevant VA treatment reports that have not been associated with the record before the Board.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records, to include all treatment records dated from October 6, 2015.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PTSD.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's PTSD.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

3.  Thereafter, readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be issued an SSOC, and given an opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




